DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2 and 7 – 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 29, 2022.
Applicant’s election without traverse of Invention I, Species A-2 in the reply filed on August 29, 2022 is acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“stabilizing apparatus” recited in claim 4
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Due to the invocation of 35 U.S.C. 112(f), “stabilizing apparatus” will be interpreted so as to comprise “wheels or legs” as taught by the Specification (paragraph 119).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 – 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the controller selectively operates the assembly robot and the mobile unit …” in the last paragraph. Examiner further notes that the preamble of the claim is directed towards “an apparatus.” Therefore, it is unclear as to whether Applicant intends the limitation to positively require a step of the ‘controller selectively operating the assembly robot and the mobile unit,’ such that the preamble is directed towards ‘a method of operating an apparatus,’ or whether Applicant intends the limitation to recite functional language of the ‘controller,’ such that the preamble of the claim is directed towards the ‘apparatus’ itself. For the purposes of this Office Action, Examiner will interpret the limitation as “wherein the controller is configured to selectively operate the assembly robot and the mobile unit …”
Claim 3 recites the limitation “wherein the controller selectively operates the mobile unit …” in the last paragraph. Examiner further notes that the preamble of the claim is directed towards “an apparatus.” Therefore, it is unclear as to whether Applicant intends the limitation to positively require a step of the ‘controller selectively operating the mobile unit,’ such that the preamble is directed towards ‘a method of operating an apparatus,’ or whether Applicant intends the limitation to recite functional language of the ‘controller,’ such that the preamble of the claim is directed towards the ‘apparatus’ itself. For the purposes of this Office Action, Examiner will interpret the limitation as “wherein the controller is configured to selectively operate the mobile unit …”
Claim 5 recites the limitation “the assembly cell.” There is insufficient antecedent basis for the limitation in the claim.
Claim 6 recites the limitation “wherein the locator … changes at least one operation of the assembly robot …” Examiner further notes that the preamble of the claim is directed towards “an apparatus.” Therefore, it is unclear as to whether Applicant intends the limitation to positively require a step of the ‘locator changing at least one operation of the assembly tool,’ such that the preamble is directed towards ‘a method of operating an apparatus,’ or whether Applicant intends the limitation to recite functional language of the ‘locator,’ such that the preamble of the claim is directed towards the ‘apparatus’ itself. For the purposes of this Office Action, Examiner will interpret the limitation as “wherein the locator … is configured to change at least one operation of the assembly robot …”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 - 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grant (U.S. Patent Application Publication Number 2017/0192415, cited in IDS).
As to claim 1, Grant teaches an apparatus, comprising: an assembly robot (figure 1, either of elements 22c or 22d being the ‘assembly robot’; page 2, paragraph 13); a mobile unit, coupled to the assembly robot (figure 1, lower portion of elements 22c or 22d being the ‘mobile unit,’ see below; page 2, paragraph 17). Examiner notes that Grant teaches that each of the ‘assembly robots’ (elements 22c or 22d) may comprise a ‘mobile undercarriage’ (page 2, paragraph 17).

    PNG
    media_image1.png
    180
    344
    media_image1.png
    Greyscale

Grant further teaches a controller, coupled to the assembly robot and the mobile unit wherein the controller configured to selectively operates the assembly robot and the mobile unit based at least in part on an assembly being produced, such that the controller selectively operates the mobile unit when the assembly is being produced (figure 2, element 26 being the ‘controller’; pages 2 - 3, paragraphs 20 – 23). Examiner notes that Grant teaches the controller being wirelessly coupled to the assembly robot and mobile unit (figure 2, elements 22c, 22d, and 26; pages 2 – 3, paragraphs 20 – 23).
As to claim 3, Grant further teaches that the controller is configured to selectively operate the mobile unit based at least in part on a cycle time associated with an assembly cell that includes the assembly robot coupled to the mobile unit (figure 2, either of elements 22c and 22d being the ‘assembly cell’; pages 2 – 3, paragraphs 20 – 23, 26, and 28).
As to claim 4, Grant teaches that the mobile unit further comprises a stabilizing apparatus to secure the mobile unit at a location within an assembly cell, wherein the stabilizing apparatus comprises wheels (figure 1, element 14 being the ‘assembly cell’; page 2, paragraph 17).
As to claim 5, Grant further teaches a locator, coupled to the mobile unit, wherein the locator positions the mobile unit within an assembly cell (figure 1, element 22a being the ‘locator’ and element 14 being the ‘assembly cell’; page 3, paragraphs 22 and 28). Examiner notes that Grant teaches the ‘locator’ being wirelessly coupled to the ‘mobile unit’ through the ‘controller’ (figure 2, elements 22a, 22c, 22d, and 26; page 3, paragraphs 22 and 28).
As to claim 6, Grant further teaches that the locator is further coupled to the assembly robot and is configured to change at least one operation of the assembly robot when a position of the mobile unit is changed within the assembly cell (figure 1, element (figure 1, elements 22a, 22c, 22d, and 14; page 3, paragraph 22 and 28). Examiner notes that Grant teaches that the locator is wirelessly coupled to the assembly robot (figure 1, elements 22a, 22c, and 22d; page 2, paragraph 19).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726